DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
Claims 16, 18, 28, and 29 have been amended.  Claim 25 has been canceled.  Claims 16-24 and 26-34 are pending.  Claim 28 is withdrawn.

Response to Amendment
The claim amendments do not overcome the 103 rejection of the previous office action (see 103 section). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19, 21-24, 26-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter Gupta, in view of Dircx (WO 2010/060641), hereinafter Dircx, and as evidenced by He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 16, Gupta teaches a method for manufacturing a polymer article comprising: 
injecting a molten polyester based polymer in a flow path (PET is injected into the mold, bottom of pg. 370 and pg. 371, Fig. 28) for converting it into a semifinal shape, wherein the polyester based polymer melt is converted at a given local pressure and a given processing temperature (inherent, there will always be a given pressure and temperature), wherein at ambient pressure said processing temperature is higher than the crystallization temperature of the polymer resin at ambient pressure as determined from the corresponding PVT graph of the resin (inherent, the injected PET is melted and the melting temperature of PET is always higher than the crystallization temperature as evidenced by He, pg. 1057, Fig. 9).
Gupta does not teach modifying the flow path of the molten semi-crystallizable polymer within the hot runner system, such that local pressure increases thereby increasing the crystallization temperature to the processing temperature of the polyester based polymer melt.
	However, Dircx teaches modifying the flow path of the molten polymer within the hot runner system for inducing a selected shear (shear on the polymer melt is regulated within the hot runner system and the hot runner system is specifically designed using cavity geometry in order to induce the chosen shear, pg. 5, lines 9-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hot runner path as disclosed by Dircx in the injection molding apparatus disclosed by Gupta since it has been held that applying a known technique to a known device (method, or product) 
Further, a person having ordinary skill in the art before the effective filing date of the claimed invention would have modified the different geometrical configurations (pg. 6, lines 16-25) in order to obtain the desired local shear and local pressure.
The examiner notes that Dircx in the combination teaches “modifying the flow path of the polyester based polymer melt such that local pressure increases thereby increasing the crystallization temperature to the processing temperature of the polyester based polymer melt” as the modified cavity geometry in Dircx would increase the local pressure. As the local pressure is increased, the crystallization temperature is also increased (evidenced by He, Fig. 9) to the processing temperature of the polymer melt because it must solidify to create the molded product/preform. The polymer melt would only solidify if the crystallization temperature is at or higher than the processing/melt temperature, or else the preform would be melted and not in the crystallization regime.
Regarding claim 19, the combination of Gupta and Dircx teaches all the limitations of claim 16 and Gupta further teaches a second operation of stretch-blow molding to manufacture biaxially oriented PET bottles (pg. 368 1st para. and pg. 369 beginning of 2nd para.).
Regarding claims 21-23 and 26-27, the combination of Gupta and Dircx teaches all the limitations of claims 16, and this combination further teaches the limitations of claims 21-23 and 26-27 (see rejection of claim 16).
Regarding claim 24, the combination of Gupta and Dircx teaches all the limitations of claims 16 and 21, and Dircx further teaches using a mixture of polymers with different molecular weights (mixture of a high and low molecular weight polymer is molted and pushed through the shear flow area, pg. 10, lines 11-21).
The examiner notes that the “in order to obtain a lower crossover frequency ω1 without substantially increasing the Mw of the obtained blend or compound” limitation of claim 24 simply express the intended result of process steps positively recited. See MPEP 2111.04.

a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

In the alternative, as the combination above of Gupta and Dircx teaches all the limitations of claims 16, 21, and 24, it is the examiner’s position that substantially the same result as claimed will occur since the prior art reads on all the positively recited method steps.
Further, it is the examiner’s position that the mixing of high molecular weight polymer with the low molecular weight polymer would result in a lower crossover frequency, since Dircx teaches “a crystallizable polymer with a higher molecular weight 
Regarding claims 32-34, the combination of Gupta and Dircx teaches all the limitations of claims 16 and 21-23, and the combination further teaches the limitations of claims 32-34 (see rejections of claims 23 and 24).

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter Gupta, and Dircx (WO 2010/060641), hereinafter Dircx, as applied to claim 16, and in further view of He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 17, the combination of Gupta and Dircx teaches all the limitations of claim 16, but this combination does not explicitly disclose wherein said given processing temperature is within a range of 5 to 40° C higher than the crystallization temperature of the polymer resin at ambient pressure.
	However, He teaches the crystallization temperature and melting temperature for PET as a function of pressure (pg. 1057, Fig. 9). Examiner notes that the temperature difference at a given pressure ranges from about 25 to 30° C.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a processing temperature in Gupta within 25 to 30°C higher than the crystallization temperature of the PET as 
	Furthermore, the examiner notes that the injection molded product is solidified at some point and thus the processing temperature will at some point be between the melting temperature and the crystallization temperature. Because this range is around 25 to 30°C, the processing temperature will at some point be 25 to 30°C above the crystallization temperature.
Regarding claim 30, the combination above of Gupta, Dircx, and He teaches all the limitations of claims 16 and 17, and Gupta further teaches a second operation of stretch-blow molding to manufacture biaxially oriented PET bottles (pg. 368 1st para. and pg. 369 beginning of 2nd para.).

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter Gupta, and Dircx (WO 2010/060641), hereinafter Dircx, as applied to claim 16, and in further view of Kubat (US Patent No. 4,237,089), hereinafter Kubat, and as evidenced by He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 18, the combination of Gupta and Dircx teaches all the limitations of claim 16, but Gupta does not specify the applied local pressure.
	However, Kubat teaches injection molding PETP (Col. 2, lines 48-68) with a holding pressure above 250 MPa (Col. 2, lines 11-42), which overlaps the claimed range from 250 to 500 MPa.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the pressure disclosed by Kubat in the method disclosed by Gupta and Dircx since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use this pressure range in order to bring about a reduction in the overall internal stress level of injection molded products of thermoplastic resins and give highly improved mechanical strength properties, as suggested by Kubat (Col. 2, lines 11-42).
	Examiner notes that the recitation “to increase the crystallization temperature of the polyester based polymer melt towards or preferably to at least the given melt processing temperature” is merely an intended result. Further, any applied pressure will 
Regarding claim 31, the combination above of Gupta, Dircx, and Kubat teaches all the limitations of claims 16 and 18, and Gupta further teaches a second operation of stretch-blow molding to manufacture biaxially oriented PET bottles (pg. 368 1st para. and pg. 369 beginning of 2nd para.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter Gupta, and Dircx (WO 2010/060641), hereinafter Dircx, as applied to claim 16, and in further view of van Erp ("Quantification of non-isothermal, multi-phase crystallization of isotactic polypropylene: The influence of shear and pressure."), hereinafter van Erp, and as evidenced by Sanches ("Comparative techniques for molecular weight evaluation of poly (ethylene terephthalate) (PET)”), hereinafter Sanches, and He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He.
Regarding claim 20, the combination of Gupta and Dircx teaches all the limitations of claim 16, and Gupta teaches that the intrinsic viscosity range for bottle grade PET is [η]=.70-.85 dL/g (pg. 320, Table 1, bottle grade). Intrinsic viscosity, [η], can be converted into Mw by the equation found below, as evidenced by Sanches (pg. 691, Eqn. 8).
                        
                            
                                
                                    η
                                
                            
                            =
                            .
                            70
                            -
                            .
                            85
                            
                                
                                    d
                                    L
                                
                                
                                    g
                                
                            
                        
                      (pg. 320, Table 1, bottle grade)
                        
                            
                                
                                    η
                                
                            
                            =
                            4.68
                            x
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                
                                                
                                                    w
                                                
                                            
                                        
                                    
                                
                                
                                    0.68
                                
                            
                        
                      (pg. 691, Eqn. 8)
Mw = 46,655 – 62,073 g/mol
The Mw range of 46,655 – 62,073 g/mol is squarely within the claimed range.
	Gupta does not explicitly disclose an applied Weissenberg number of at least 0.375 for injecting and a Deborah number of at least 0.75 for injecting.
	However, van Erp teaches a Weissenberg number of greater than 50 for conditions of flow that induce crystallization (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left). Further, van Erp teaches that the Deborah number is equal to the Weissenberg number in the experiments disclosed in the reference (pg. 5896, footnote 1). The Weissenberg and Deborah numbers are squarely within the claimed ranges. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the flow conditions disclosed by van Erp to the method disclosed by Gupta and Dircx since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to apply flow conditions giving a Weissenberg and Deborah number over 50 in order to induce crystallization, as suggested by van Erp (pgs. 5901 right paragraph to pg. 5902 first paragraph on the left).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter Gupta, Dircx (WO 2010/060641), hereinafter Dircx, and He ("Crystallization of polypropylene, nylon‐66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter He, as applied to claims 16 and 17, and in further view of Kubat (US Patent No. 4,237,089), hereinafter Kubat.
Regarding claim 29, the combination of Gupta, Dircx, and He teaches all the limitations of claims 16 and 17, but does not teach the applied local pressure. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform injection molding with a holding pressure above 250 as disclosed in Kubat (Col. 2, lines 11-42). See rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748